Title: To George Washington from J. Huiberts, 23 July 1790
From: Huiberts, J.
To: Washington, George



Your Excellency!
Amst[erdam] July 23d 1790

When Mr DeClercq (at whose house the Duke of Brunswyk kept his quarters, during the time that his Prussian Majestys troops, under his commands, insulted this, in former times, free country) shew’d me the map, upon which all the operations of the Prussian Army are marked, I thought your Excellency should not be displeased by having a copy, nor think it too forward in me, when I offered Mr DeClercq to Send it to you; allow me, therefore to send it herewith, and be pleased to accept it, as a very small mark of the boundless reguard, which my Patriottic heart, shall always feel for the establisher of the American

Freedom and Independency, Who without any doubt Sympathizes with the fate of the most unfortunate but bravest Hollanders, that have Show’n during the contest for freedom agains[t] Prince William the 5th of Orange, and his party, that they had courage enough to offer up cheerfully, as well their fortunes as their lives, for the recovering of their national rights and Privileges.
A great while ago I should have been back in North America but an unexpected change in my private affairs, has enduced me to engage a partnership with a house of this City for a trade to the West Indies under my direction, in consequence whereof I intend to sett out for Demerary in the beginning of Sber next and to return to Amsterdam, every voyage; be pleased therefore to accept the tender of my Services when you think I can be serviceable to your Excellency or your friends, either here or in the W. Indies, and permit me to return my Cordial thanks to your Excellency for the distinguished attention you have been pleased to favour me with during my Stay in North America. May this Country under your Presidency, lay the foundation of everlasting happiness! May its agriculture florish at home, and its Navigation in all parts of the globe, where ever the 13 Stripes are displayed; May the character of the Americans be form’d after the Defender of their rights, and the restorer and establisher of their Freedom!
Permit me, further to recommand my daughter & my Self in the friendly remembrance of your Excellency and his Lady and allow me to remain, with an unalterable respect, Your Excellency’s Most obedient & humble Servant

J. Huiberts


If Your Excellency should favour me with any commands, please to direct them to the care of Mess. Remy & Comp.—Amst.

